June 2, 2011 Via Edgar and Federal Express Ms. Kate Tillan Assistant Chief Accountant Division of Corporation Finance United States Securities and Exchange Commission Washington, D.C. 20549 Mail Stop 3030 Re: Helix Wind, Corp. Form 10-K for the fiscal year ended December 31, 2010, filed March 31, 2011 Form 10-Q for the quarterly period ended March 31, 2011, filed April 25, 2011 (File No. 000-52107) Dear Ms. Tillan: We hereby submit a response to the letter of comment, dated May 26, 2011 (“Comment Letter”), from the staff of the Division of Corporation Finance of the Securities and Exchange Commission (the “Staff”) regarding the Form 10-K for the fiscal year ended December 31, 2010, filed with the Securities and Exchange Commission (the “Commission”) on March 31, 2011 (“Form 10-K”), and the Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2011. The Company’s responses are numbered to correspond to the numbering in the Comment Letter. For your convenience, each of the Staff’s comments contained in the Comment Letter has been restated below in its entirely. We are also sending courtesy copies of this letter to you by Federal Express. Form 10-K for the Fiscal Year Ended December 31, 2011 Item 9A.Controls and Procedures, page 29 Comment No. 1: We note that that your current disclosure only addresses Item 307 of Regulation S-K.Please amend your Form 10-K to also include the enclosures required by Item 308 of Regulation S-K. 1 Helix Wind ·13125 Danielson St., Ste 101 Poway, CA 92064 · p.858.513.1033 · f.619.330.2628 The report of management on the company’s internal control over financial reporting should include the following: · A statement of management’s responsibility for establishing and maintaining adequate internal control over financial reporting for the registrant; · A statement identifying the framework used by management to evaluate the effectiveness of the registrant’s internal control over financial reporting; and · Management’s assessment of the effectiveness of the company’s internal control over financial reporting as of the end of the company’s most recent fiscal year, including a statement as to whether of not internal control over financial reporting is effective. Response: Pursuant to Rule 13a-15(b) under the Exchange Act, our management, under the supervision and with the participation of our Chief Operating Officer and Chief Financial Officer, has evaluated the effectiveness of our disclosure controls and procedures (as defined under Rule 13a-15(e) under the Exchange Act) as of December 31, 2010, the end of the period covered by this Form 10-K. Based upon that evaluation, our Chief Operating Officer and Chief Financial Officer concluded that, as of December 31, 2010, our disclosure controls and procedures were not effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and is accumulated and communicated to our management, including our principal executive and principal financial officer, as appropriate to allow timely decisions regarding required disclosures. Management’s Annual Report on Internal Control over Financial Reporting. Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) under the Exchange Act) for the Company.Our internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with accounting principles generally accepted in the United States.Because of its inherent limitations, internal control over financial reporting may not prevent nor detect misstatements.Therefore, even those systems determined to be effective can provide only reasonable assurance of achieving their control objectives.Our internal controls framework is based on the criteria set forth in the Internal Control - Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) and includes those policies and procedures that: (i) Pertain to the maintenance of records that in reasonable detail accurately and fairly reflect the transactions and dispositions of 2 Helix Wind ·13125 Danielson St., Ste 101 Poway, CA 92064 · p.858.513.1033 · f.619.330.2628 our assets; (ii) Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (iii) Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of our assets that could have a material effect on the financial statements. Based on such criteria, our management, with the participation of our Chief Operating Officer and Chief Financial officer, evaluated the effectiveness of the Company’s internal control over financial reporting as of December 31, 2010 and concluded that, as of December 31, 2010, our internal control over financial reporting was not effective. We have identified material weaknesses in our internal control over financial reporting related to the following matters: ● We identified a lack of sufficient segregation of duties. Specifically, this material weakness is such that the design over these areas relies primarily on detective controls and could be strengthened by adding preventative controls to properly safeguard company assets. ● Management has identified a lack of sufficient personnel in the accounting function due to our limited resources with appropriate skills, training and experience to perform the review processes to ensure the complete and proper application of generally accepted accounting principles, particularly as it relates to valuation of share based payments, the valuation of warrants, and other complex debt /equity transactions. Specifically, this material weakness lead to segregation of duties issues and resulted in audit adjustments to the annual consolidated financial statements and revisions to related disclosures, share based payments, valuation of warrants and other equity transactions. Our plan to remediate those material weaknesses is as follows: ● Improve the effectiveness of the accounting group by continuing to augment our existing resources with additional consultants or employees to improve segregation procedures and to assist in the analysis and recording of complex accounting transactions. We plan to mitigate the segregation of duties issues by hiring additional personnel in our accounting department once we generate significantly more revenue, or raise significant additional working capital. 3 Helix Wind ·13125 Danielson St., Ste 101 Poway, CA 92064 · p.858.513.1033 · f.619.330.2628 ● Improve segregation procedures by strengthening cross approval of various functions including quarterly internal audit procedures where appropriate. For the year ended December 31, 2010, there were no changes in our internal control over financial reporting that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Financial Statements, page F-1 Consolidated Statements of Cash Flows, page F-5 Comment No. 2: Please explain why you included the following items as adjustments to reconcile net income to net cash used in operations.In this regard, explain the nature of the expense included in your statements of operations for these items and where the expense is reflected. · Issuance of stock for accounts payable · Issuance of stock for note amendment · Issuance of stock for fundraising · Issuance of stock for payment of debt Response: Issuance of stock for accounts payable We understand this transaction did not impact the statement of operations and as such, we will amend the statement of cash flows to reflect this amount in the supplemental disclosure of non-cash investing and financing activities. Issuance of stock for note amendment The Company issued shares of its common stock to one of its note holders.In return, the note holder agreed to extend the date of the note.The Company recorded an expense based on the fair value of the common shares issued at the time the related note was extended.The amount is included in interest expense on the related statement of operations. 4 Helix Wind ·13125 Danielson St., Ste 101 Poway, CA 92064 · p.858.513.1033 · f.619.330.2628 Issuance of stock for fund raising The Company issued shares of its common stock as payment to parties involved in the Company’s fund raising activities.The Company issued 250,000 and 1,200,000 shares to two separate parties.The Company recorded an expense for the fair value of the shares issued on the date of issuance to each party.For the 250,000 shares issued, the Company recorded an expense of $445,000 included in professional fees: investment banking.For the 1,200,000 shares issued, the Company recorded an expense of $132,000 included in financing costs. Issuance of stock for payment of debt The Company notes this transaction did impact the statement of operations and is included in interest expense.The amount recorded in this transaction is related to the 4,800,000 shares issued to Mr. Ian Gardner (see Comment No. 5).The Company violated certain covenants related to notes payable issued to St. George Investments (“St. George”).St. George took possession of 4,800,000 pledged shares (already issued and outstanding and registered to Mr. Gardner) upon the covenant violations and the Company subsequently replenished Mr. Gardner’s shares.The Company accounted for the transaction as if the Company effectively issued 4,800,000 shares of common stock to satisfy the notes payable to St. George.The fair value of the shares was $2,472,000 which was calculated based on the fair value of the shares on the respective covenant violation dates of February 16, 2010 and February 17, 2010.The principal balance of the related notes payable was $1,218,750 ($780,000 original issuance and increase in principal balance of $195,000 and $243,750, respectively due to the two covenant violations).The excess amount (the fair value of the 4,800,000 common shares issued in relation to the principal balance) of $1,253,250 was charged to interest expense.The Company also wrote off the remaining discount associated with the notes payable once the debt was satisfied.The amount of the unamortized debt discount was $633,750 which was charged to interest expense in the statement of operations.The total amount charged to interest expense in this transaction was $1,887,000 which is the amount classified as “Issuance of stock for payment of debt” on the Company’s statement of cash flows. Note 2.Basis of Presentation and Summary of Significant Accounting Policies, page F-6 Comment No. 3: Please explain to us how you determined the fair values of short term debt, convertible notes and derivative liability.Discuss why you classified these valuations as Level 1 for the debt and Level 2 for the derivative liability.Refer to ASC 820-10-35-37. 5 Helix Wind ·13125 Danielson St., Ste 101 Poway, CA 92064 · p.858.513.1033 · f.619.330.2628 Response: We have changed the disclosure to reflect valuations at Level 2 for short term debt, convertible notes, net and derivative liability and will file an amended 10-K to correct the disclosure table as follows: December 31, 2010 December 31, 2009 Level 1 Level 2 Level 3 Total Level 1 Level 2 Level 3 Total Quoted Prices in Active Markets or Identical Assets Significant Other Observable Inputs Significant Unobservable Input Quoted Prices in Active Markets or Identical Assets Significant Other Observable Inputs Significant Unobservable Input Assets: Cash $ $
